 


110 HRES 143 IH: Urging the President to appoint a Special Envoy for Middle East Peace.
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 143 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mrs. Davis of California (for herself, Mr. Patrick J. Murphy of Pennsylvania, Mr. Blumenauer, Ms. McCollum of Minnesota, Mr. Snyder, Ms. Moore of Wisconsin, Mr. Ellison, Mr. Price of North Carolina, Mr. Schiff, Mr. Klein of Florida, and Ms. Schwartz) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Urging the President to appoint a Special Envoy for Middle East Peace. 
 
 
Whereas peace and stability inside the Middle East have a direct and immediate impact on the national security of the United States and our allies around the world; 
Whereas diplomacy must be made a central component of United States policy in the Middle East; 
Whereas the situation in Israel and the Palestinian territories has substantially deteriorated since 2000; 
Whereas it is directly in the national interest of the United States to reengage both sides of this dispute in an urgent manner; 
Whereas the creation of a lasting peace between Israelis and Palestinians will reduce tension in the region and help repair America’s image in the international community; 
Whereas a resolution to the Israeli-Palestinian dispute will have a positive influence on the overall Arab-Israeli conflict and help reduce Iranian influence in the region; 
Whereas if the United States is unwilling to take a lead in facilitating real sustained negotiations, powers hostile to the United States and our interests may seek to fill the leadership vacuum; and 
Whereas the United States must be proactive in this endeavor: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the President should appoint a Special Envoy for Middle East Peace. 
 
